DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting assembly (claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is set forth as “a carrying robot”, which render the claims indefinite.  This implies some level of control or automation but the body of the claim is drawn primarily to a handling device.  The claim does not include any structure that allows for movement (motors etc.) and does not recite any controller or other such structure for carrying out specific operations.  It is not clear if the term “robot” is intended to require particular functionality beyond the specific structures recited in the body of the claims.
Claim 4 includes that the sliding assembly enables “the temporary storage tray to move relative to the fixed arm.”  This is unclear as claim 1 already recites that the tray can extend or retract relative to the fixed arm.  It seems the sliding assembly is enabling this particular movement but the language of claim 4 is different from claim 1 and potentially suggests some other movement (other than that already recited in claim 1).
Claim 28 recites “the temporary storage tray is configured to retract relative to the fixed arm with an elastic force of a spring.”  This is indefinite as it isn’t clear if the spring is required by the claim or if it is merely the configuration of the tray to be able to retract if a spring were present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13-14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0194700 to Fujita in view of US 8,790,061 to Yamashita.
Regarding claim 1 Fujita discloses a carrying robot , comprising: a movable chassis (D or 13); and a handling device (T) comprising a fork (see figure 3), the fork comprising: a telescopic arm (12), the telescopic arm comprising: a fixed arm (base, and sides); a movable arm (110) connected to the fixed arm, the movable arm being telescopically movable relative to the fixed arm; and a pusher assembly (111) mounted to the movable arm and configured to pull or push goods during telescopic movement of the movable arm; and a temporary storage tray (32) mounted to the fixed arm (see figure 3) and configured to temporarily store the goods, the temporary storage tray being configured to extend or retract relative to the fixed arm (see figure 3 and M32), wherein an extending direction of the temporary storage tray is consistent with an extending direction of the movable arm (see figure 3).
Fujita does not disclose the pusher assembly comprises a movable pusher configured to fold or unfold relative to the movable arm as Fujita moves the entire telescoping structure in a width direction.
Yamashita teaches a transfer arrangement including a pusher assembly comprises a movable pusher (52L and 52R) configured to fold or unfold relative to the movable arm as Fujita moves the entire telescoping structure in a width direction (col. 5 lines 38-45) in order to engage the pushing/pulling action (col. 5 lines 48-51).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Fujita to include the pusher assembly comprises a movable pusher configured to fold or unfold relative to the movable arm as Fujita moves the entire telescoping structure in a width direction, as taught by Yamashita, in order to engage the pushing/pulling action.  Furthermore, doing so merely entails substituting one engagement mechanism for another to yield predictable results, and doing so would eliminate the need for the horizontal sliding mechanism used in Fujita.
Regarding claim 2 Fujita discloses an end of the temporary storage tray is configured to protrude from the fixed arm when the temporary storage tray is in a state where the temporary storage tray is extended (see figure 9).
Regarding claim 3 Fujita discloses when the temporary storage tray is in a state where the temporary storage tray is extended, the end of the temporary storage tray protruding from the fixed arm is closer to a stationary rack or a shelving unit mounted to the movable chassis (see figure 9).
Regarding claim 4 Fujita discloses the fork further comprising: a sliding assembly configured to enable the temporary storage tray to move relative to the fixed arm (see figure 3 below 32).
Regarding claim 5 Fujita discloses the sliding assembly is configured to push or pull the temporary storage tray to make the temporary storage tray extend relative to the fixed arm (movement of 32).
Regarding claim 13 Fujita discloses the sliding assembly comprises a stopper configured to prevent the temporary storage tray from slipping off (see para 0076, the examples given for M32 have limited ranges of motion).
Regarding claims 14 and 26 Fujita discloses the fixed arm comprises: an underframe (see figure 3); and a side wall (figure 3 supporting 12) fixedly connected to the underframe; wherein the movable arm is mounted to the side wall (figure 3), and the temporary storage tray is mounted to the underframe; wherein the sliding assembly is mounted between the underframe and the temporary storage tray (see figure 3).


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Yamashita as applied to claim 1-5, 13-14 and 26 above, and further in view of 2019/0352092 to Zheng.
Fujita and Yamashita disclose all the limitations of the claim except a shelving unit mounted to the movable chassis, the shelving unit comprising more than two shelf board assemblies distributed at different height, each of the more than two shelf board assemblies comprising a shelf board configured to place goods; and a lifting assembly configured to drive the handling device to raise or fall relative to the shelving unit; wherein the handling device further comprises a fork bracket mounted to the shelving unit and configured to be lifted or lowered relative to the shelving unit; wherein the fork is mounted to the fork bracket, the fork being rotatable in a vertical direction relative to the fork bracket as Fujita is formed as a traditional style stacker crane.
Zheng teaches an arrangement including a shelving unit (122) mounted to the movable chassis, the shelving unit comprising more than two shelf board assemblies distributed at different height (see figure 1), each of the more than two shelf board assemblies comprising a shelf board configured to place goods; and a lifting assembly (124) configured to drive the handling device (130) to raise or fall relative to the shelving unit; wherein the handling device further comprises a fork bracket mounted (610) to the shelving unit and configured to be lifted or lowered relative to the shelving unit; wherein the fork is mounted to the fork bracket, the fork being rotatable in a vertical direction relative to the fork bracket as Fujita is formed as a traditional style stacker crane (see figure 6b and 638) in order to provide an AGV that can carry, store and retrieve items in multiple aisles or in a more free form storage arrangement (abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Fujita and Yamashita to include a shelving unit mounted to the movable chassis, the shelving unit comprising more than two shelf board assemblies distributed at different height, each of the more than two shelf board assemblies comprising a shelf board configured to place goods; and a lifting assembly configured to drive the handling device to raise or fall relative to the shelving unit; wherein the handling device further comprises a fork bracket mounted to the shelving unit and configured to be lifted or lowered relative to the shelving unit; wherein the fork is mounted to the fork bracket, the fork being rotatable in a vertical direction relative to the fork bracket as Fujita is formed as a traditional style stacker crane, as taught by Zheng, in order to provide an AGV that can carry, store and retrieve items in multiple aisles or in a more free form storage arrangement.



Allowable Subject Matter
Claims 6-12, 15-25 and 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The elastic piece (spring) as recited in claims 6 (as well as 29 and 30), the movement of the arm being used to also move the tray (claim 15), and the specific configuration of the arm (claim 19) differentiate the claims from the prior art when considered in combination with the other limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/           Primary Examiner, Art Unit 3652